Citation Nr: 1106851	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss of the left 
ear.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 RO decision, which denied a claim 
for service connection for hearing loss of the left ear.

The Board notes that the Veteran requested a hearing before a 
member of the Board on his May 2007 VA Form 9 Appeal.  In a 
February 7, 2008 letter, the Veteran was informed that he was 
scheduled for such a hearing on March 12, 2008.  This letter also 
informed him that failure to report for this scheduled hearing 
without good cause would result in the consideration of his 
request for a hearing as withdrawn.  The Veteran failed to report 
for this hearing.  He has not shown good cause for his failure to 
present at this hearing and has not requested that the hearing be 
rescheduled.  As such, the Board does not find that his hearing 
need be rescheduled.

This issue was remanded by the Board for further development in 
April 2009.  The Board notes that the issues of entitlement to 
service connection for a cervical spine disorder, a bilateral 
knee disorder, and a headache disorder were also remanded for 
further development in April 2009.  In an October 2009 rating 
decision, the RO granted service connection for a congenital 
defect with cervical strain, patellofemoral pain syndrome of the 
right and left knee, and a headache disorder.  This decision was 
a complete grant of benefits with respect to the issues of 
service connection for a cervical spine disorder, a bilateral 
knee disorder, and a headache disorder.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of 
entitlement to service connection for left ear hearing loss is 
the only issue currently on appeal before the Board.

The Board notes that the Veteran submitted claims for service 
connection for chronic fatigue syndrome, adjustment disorder with 
mixed emotional features and stress, chronic bronchitis, and 
attention deficit disorder, and a claim for entitlement to an 
increased evaluation for asthma in July 2009.  It does not appear 
that these claims have been addressed by the RO.  As such, the 
issues of entitlement to service connection for chronic 
fatigue syndrome, adjustment disorder with mixed emotional 
features and stress, chronic bronchitis, and attention 
deficit disorder, and the issue of entitlement to an 
increased evaluation for asthma have been raised been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran is not shown by the competent medical evidence of 
record to have current left ear hearing loss according to VA 
standards.


CONCLUSION OF LAW

Service connection is not warranted for left ear hearing loss.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, and 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
left ear hearing loss, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2009).  Thus, any error related to this element 
is harmless. 

VCAA letters dated in November 2005 and June 2009 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
at 187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the claim.  
These letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, a March 2006 letter notified the Veteran as to how 
appropriate disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
medical records are in the file.  All records identified by the 
Veteran as relating to this claim have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was 
provided a VA audiological examination in August 2009.  An 
addendum was made to this examination report in August 2009 as 
well.  The examiner reviewed the claims file and conducted the 
appropriate diagnostic tests and studies.  The Board finds this 
examination report and opinion to be thorough and complete.  
Therefore, the Board finds this examination report and opinion 
are sufficient upon which to base a decision with regard to this 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree within 
one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection.  
See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he currently experiences hearing loss 
as a result of his active duty service.  Specifically, it was 
asserted in the April 2009 Informal Hearing Presentation that the 
Veteran was routinely exposed to noise during service.  

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board notes that the Veteran underwent a VA audiological 
examination most recently in August 2009.  This August 2009 
summary report of examination for organic hearing loss reflected 
puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
LEFT
5
5
10
20
25
Speech recognition ability using the Maryland CNC Test was 
recorded at 100 percent.  These results reflect that the 
Veteran's left ear does not currently meet the criteria for 
hearing loss as specified in 38 C.F.R. § 3.385.

The Veteran also underwent a VA audiological examination in 
January 2006.  This January 2006 summary report of examination 
for organic hearing loss reflected puretone thresholds as 
follows:
	

HERTZ




500
1000
2000
3000
4000
LEFT
15
10
15
20
15
Speech recognition ability using the Maryland CNC Test was 
recorded at 96 percent.  These results also reflect that the 
Veteran's left ear does not currently meet the criteria for 
hearing loss as specified in 38 C.F.R. § 3.385.

While the Board recognizes the Veteran's sincere belief in his 
claim, the claims file does not contain competent medical 
evidence showing that the Veteran currently meets the criteria 
for hearing loss under 38 C.F.R. § 3.385 for the left ear.  The 
Board acknowledges that a September 2006 VA treatment record 
indicated that the Veteran had minimal hearing loss.  However, 
this VA treatment record does not provide the appropriate detail 
so as to permit the Board to determine whether the criteria of 38 
C.F.R. § 3.385 were met for the left ear at that time.  Moreover, 
the Board notes that the Veteran was noted at the January 2006 VA 
examination as having mild sensorineural hearing loss at 6000 to 
8000 Hertz in the left ear.  However, again, the Board must note 
that the audiological testing from this examination revealed that 
the Veteran did not meet the criteria for left hearing loss 
according to 38 C.F.R. § 3.385.

Therefore, as the medical evidence of record does not reflect 
that the Veteran's left ear currently meets the criteria for 
hearing loss as specified in 38 C.F.R. § 3.385, the Board finds 
that the Veteran does not currently have hearing loss of the left 
ear according to VA standards.  With no current disability, 
service connection must be denied.  Shedden, supra.

The Board acknowledges the Veteran's July 2009 statement, in 
which he indicated that he is confused as to how he can be 
service connected for right ear hearing loss and not service 
connected for left ear hearing loss.  The Board notes that, at 
the January 2006 VA examination, the Veteran's right ear speech 
recognition was recorded at 92 percent using the Maryland CNC 
test.  Therefore, the Veteran met the criteria for right ear 
hearing loss according to VA standards at that time.  See 38 
C.F.R. § 3.385 (2010).  However, as discussed above, the Veteran 
has not met the criteria for left ear hearing loss according to 
VA standards, and, therefore, the Veteran is not considered to 
have a left ear hearing loss disability for the purposes of VA 
service connection.  As such, service connection cannot currently 
be granted for left ear hearing loss, despite the fact that the 
Veteran is service connected for right ear hearing loss.  

The Board acknowledges the Veteran's contention that he currently 
has left ear hearing loss as a result of his active duty service.  
However, the most probative medical evidence of record simply 
does not support this contention.  Certainly, the Veteran can 
attest to factual matters of which he had first-hand knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, while the Board has considered his lay 
assertions, the Board ultimately places more weight on the 
audiological findings discussed in detail above.

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for left ear hearing loss, and the benefit-of-
the-doubt rule is not for application.  
ORDER

Entitlement to service connection for hearing loss of the left 
ear is denied.

	



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


